DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.


Election/Restrictions
To summarize the current election, the applicant elected group I. Upon further consideration, the requirement to elect a species within group I is hereby withdrawn and claim 14 is rejoined and examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 recites the limitation "the synthetic pigment" in line 1.  There is insufficient antecedent basis for this limitation in the claim since synthetic pigments are not claimed. It is unclear which claimed component the claim is referencing.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites an aggregate size range of 200-600 nm, however the parent claim has an upper limit on the aggregate size of less than 600 nm. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 6, 8, 14, 29, 34-35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier (previously cited) in view Parker et al. (previously cited) and Williams et al. (previously cited) as evidenced by Hoyt et al. (Industrial and Engineering Chemistry 1934 26(3):329-332) and Ribeiro et al. (US Patent No. 8,518,369). 
Chevalier teaches a skin cream for coloring skin that includes an encapsulated pigment and a skin coloring agent (see abstract and examples 3 and 4). The encapsulation completely seals the encapsulated pigment from the composition such that upon shearing when applied to the skin, the capsule bursts and delivers the color (see paragraph s18 and 22; instant claim 14). The pigment can be organic or inorganic, where various colors of brown, yellow, red, and brown are contemplated (see paragraph 19). Combinations of encapsulated pigments may also be employed (see paragraphs 16 and 19; instant claim 29). Examples of pigments include organic lakes and titanium dioxide (see paragraph 21; instant claim 35). Titanium dioxide has a refractive index of 2.55 or 2.77 depending on the crystal structure (see Ribeiro et al. column 1 lines 38-39). Further, the cream embodiments include water, a transparent matrix, and at times also includes glycerol (see examples 3 and 4; instant claim 30). Polyethylene glycol and glycerol are taught as alternative moisturizing agents (see paragraph93; instant claim 5).  Example 4 details a cream that includes glycerol which has a refractive index of 1.47 and would be located between the encapsulated aggregates when the preparation is made (see Hoyt table II; instant claim 3). The encapsulated pigment is envisioned at m in size (see paragraph 32). A phenoxazine or phenoxazone is not detailed as an ingredient.
Parker et al. teach pigment granules (agglomerates) extracted from Sepia officinalis that are employed in a variety of applications due to their optical properties (see paragraphs 6 and 34). These isolated pigment granules vary in size from 1 to 2000 nm where discrete values between 200 and 600 nm are named as well (see paragraph 24; instant claims 1 and 38). The size range overlaps with those instantly recited, therefore rendering them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05).  Parker et al. teach the use of pigment granules as colorants as well as in cosmetics (see paragraph 34). 
Williams et al. teach phenoxazone pigment granules extracted from the skin of squid Doryteuthis pealeii (see abstract). These granules meet the limitation of an aggregate of pigment because they include both xanthommatin and decarboxylated xanthommatin which are phenoxazone compounds (see page 3757 first column first full paragraph; instant specification paragraph 55; instant claims 1 and 6). Williams et al. detail that the granules in general and xanthommatin, in particular, absorb light within the UV spectrum (see figure 1f and page 3756 first column last paragraph). The instant specification details that xanthommatin is a broad-spectrum absorber due to its ability to absorb UVA and UVB (see paragraph 73; instant claim 19). In addition, the instant specification details that xanthommatin has color changing properties when subjected to a reducing agents (see paragraphs 136-138; instant claim 34). The aggregates of Sepia officinalis skin (see page 3756 second column second paragraph-page 3757 first column first paragraph).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the granules of Williams et al. as the pigments of Chevalier. This choice would have been obvious because Parker et al. teach that they are similar in function to those found in Sepia officinalis skin which they also teach are useful for inclusion in cosmetics and as colorants. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. It would then follow to employ these synthetic particles of encapsulated pigment granules in their cream examples 3 and 4. Further, the inclusion of the titanium dioxide or organic lakes as additional encapsulated pigments, also would have been obvious given the suggestion by Chevalier to include combination encapsulated pigments and meet the limitation for a stabilizer and colorant, respectively. Also, the substitution of polyethylene glycol for the glycerol in the cream embodiments would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome.  Therefore claims 1-2, 6, 8, 14, 29, 34-35, and 38 are obvious over Chevalier in view Parker et al. and Williams et al. as evidenced by Hoyt et al. and Ribeiro et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chevalier in view Parker et al. and Williams et al. as evidenced by Hoyt et al. and Ribeiro et al. as s 1-2, 6, 8, 29, 34-35, and 38 above, and further in view of Ito et al. (previously cited), Rathschlag et al. (previously cited), and Mathiowitz et al. (previously cited).
Chevalier in view Parker et al. and Williams et al. as evidenced by Hoyt et al. and Ribeiro et al. render obvious the limitations of instant claim 1, where a granule containing the pigment aggregate is encapsulated by polymer into synthetic particle. The presence of poly(lactic-co-glycolic acid in the particle is not detailed
Rathschlag et al. teach the generation of granules of solid coloring compounds (see abstract). Here their granulation technique is taught to alleviate issues with integrating powders into liquid compositions as well as the desire to provide homogenous distribution of these powders when the provide coloration (see column 1 lines 10-17). Examples employ the granule in topical compositions such as a shower gel (see example 18). A granule example combines the colorant powder with a resin and polyethylene glycol (stabilizing agent) (see example 1; instant claims 1, 5, and 8). Polyethylene glycol has a refractive index of 1.46 (see Ito et al. paragraph 109). The granules are sized at 0.1 to 6 mm (see column 6 lines 58-62; instant claim 1). In addition, Rathschlag et al. teach that polymers known to the person of skin in the art in which effect pigments may be used as the resin and polyesters are named (see column 3 lines 49-61). 
Mathiowitz et al. teach biocompatible polymers that contain dye particles and are employed in cosmetics (see paragraph 10). The polymer serves to inhibit aggregation and increase stability of the dye particles (see paragraph 10). Envisioned polymers 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select poly(lactic acid-co-glycolic acid) as the polyester resin material in the particle of Chevalier in view Parker et al. and Williams et al. as evidenced by Hoyt et al. and Ribeiro et al. where the particle is configured as like that of Rathschlag et al. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome and as the application of the same technique to a similar product in order to yield the same improvement. Moreover, the polymer is envisioned for embedding pigments and dyes, as Rathschlag et al. requires, and is biocompatible which makes it well suited for cosmetic application. Therefore claim 12 is obvious Chevalier in view Parker et al., Williams et al., Rathschlag et al., and Mathiowitz et al. as evidenced by Ito et al., Hoyt et al., and Ribeiro et al. 

Claims 1-2, 5-6, 8, 29, 34, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US Patent No. 5,552,445) in view Leong et al. (US Patent No. 4,855,144), Parker et al., and Williams et al. as evidenced by Gotou et al. (US PGPub No. 2006/0051307).
Ohashi et al. teach a sunscreen cream in which is included UV absorbents as actives (see column 4 lines 56-58, example 7 and Gotou et al. table 5). Coloring agents may also be included (see column 4 lines 56-58). The presence of a pigment granule as instantly claimed is not detailed.
Sepia officinalis are envisioned (see abstract column 8 lines 19-32). The polymer particles are sized at 10 to 40 m and adsorb granules to preformed polymer particles (see column 2 line 68-column 3 line 2 and column 9 lines 31-34 and 45-49). They are taught to be porous and to be composed of various polymers such as polyvinyl alcohol (stabilizing material) (see column 3 lines 39-48 and column 4 lines 31-36; instant claim 2, 5, and 37). The pigment granules are present at 3 to 6 wt% in the particle and the polymer particles are exemplified at 4.8 wt% in a composition (see column 9 lines 45-52 and column 14 lines 10-20). This corresponds to a concentration of pigment granules of 0.14 to 0.28 wt% in the composition. The final form of the topical composition is taught as a cream or powder (see column 9 line 65-column 10 line 7). 
Parker et al. teach pigment granules (agglomerates) extracted from Sepia officinalis that are employed in a variety of applications due to their optical properties (see paragraphs 6 and 34). These isolated pigment granules vary in size from 1 to 2000 nm where discrete values between 200 and 600 nm are named as well (see paragraph 24; instant claims 1 and 38). The size range overlaps with those instantly recited, therefore rendering them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 
Williams et al. teach phenoxazone pigment granules extracted from the skin of squid Doryteuthis pealeii (see abstract). These granules meet the limitation of an aggregate of pigment because they include both xanthommatin and decarboxylated xanthommatin which are phenoxazone compounds (see page 3757 first column first full paragraph; instant specification paragraph 55; instant claims 1 and 6). Williams et al. detail that the granules in general and xanthommatin, in particular, absorb light within the UV spectrum (see figure 1f and page 3756 first column last paragraph). The instant specification details that xanthommatin is a broad-spectrum absorber due to its ability to absorb UVA and UVB (see paragraph 73; instant claim 19). In addition, the instant specification details that xanthommatin has color changing properties when subjected to a reducing agents (see paragraphs 136-138; instant claim 34). The aggregates of Williams et al. have an average size that is just under 600 nm and include those between 200-600 nm (see figure 1e; instant claims 1 and 38). The granules are taught to have optical properties similar to those found in Sepia officinalis skin (see page 3756 second column second paragraph-page 3757 first column first paragraph).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Ohashi et al. by adding the granules of Williams et al. that are encapsulated as taught by Leong et al. These modifications would have been obvious because the granules of Williams et al. are UV absorbers and Ohashi et al. teach and exemplify the inclusion of UV absorbents. Also Parker et al. teach that they are similar in function to those found in Sepia officinalis skin Sepia officinalis. It then follows to include a colorant in the composition of Ohashi et al. as they also suggest (see instant claim 29). Therefore claims 1-2, 5-6, 8, 29, 34, and 37-38 are obvious over Ohashi et al. in view Leong et al., Parker et al., and Williams et al. as evidenced by Gotou et al.


Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered. In light of the amendment to the claims, the previous grounds of rejection are withdrawn and new grounds rejections are presented in their place to address the new limitations.


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615